IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 ZACHARY T. EVANS,                             : No. 88 MM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 BERKS COUNTY COURT OF COMMON                  :
 PLEAS JUDGE PAUL M. YATRON, ADA               :
 PAMELA VANFOSSEN,                             :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of August, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED. The Prothonotary is DIRECTED to strike the name of the jurist from the

caption.